NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-2472-20

IN THE MATTER OF
SALADIN STAFFORD,
COUNTY CORRECTIONAL
POLICE LIEUTENANT
(PC2070U), ESSEX COUNTY
__________________________

                Argued June 9, 2022 – Decided June 30, 2022

                Before Judges Haas and Alvarez.

                On appeal from the New Jersey Civil Service
                Commission, Docket No. 2021-470.

                Catherine M. Elston argued the cause for appellant
                Saladin Stafford (C. Elston & Associates, LLC,
                attorneys; Catherine M. Elston, of counsel and on the
                briefs).

                Jeanne-Marie Scollo, Assistant County Counsel,
                argued the cause for respondent Essex County
                Department of Corrections (Courtney M. Gaccione,
                Essex County Counsel, attorney; Jill Caffrey, Assistant
                County Counsel, and Jeanne-Marie Scollo, on the
                brief).

                Matthew J. Platkin, Acting Attorney General, attorney
                for respondent New Jersey Civil Service Commission
              (Debra A. Allen, Deputy Attorney General, on the
              statement in lieu of brief).

PER CURIAM

      Saladin Stafford, a corrections sergeant, took and passed the Civil Service

promotional exam for the title of Essex County Corrections Police Lieutenant

on May 4, 2017.      Unfortunately, he was convicted for the third time on

December 2, 2016, of driving while under the influence, N.J.S.A. 39:4-50, and

lost his driving privileges for ten years.     As a result, the Civil Service

Commission (CSC) on March 26, 2021, by way of final agency decision, deemed

him ineligible for the promotion, and he appeals. We affirm for the reasons the

CSC stated.

      Upon Stafford's conviction, disciplinary proceedings were initiated

against him by Essex County. The parties reached a settlement in which Essex

agreed not to "consider the . . . discipline for reasons of promotion." When the

settlement was placed on the record, Stafford's counsel said that "the charges in

the underlying incident that were the predicate for the charges will not be used

or considered with respect to promotional -- my client's promotional

opportunities going forward." After serving the ninety-day suspension called

for by the settlement, completing an outpatient alcohol treatment program, and

passing a fitness for duty exam, Stafford returned to work. When he learned he

                                                                           A-2472-20
                                       2
was on the promotional list, he requested and was granted an interview. When

he returned for the second interview, he was informed that he was ineligible for

promotion because he had no valid driver's license. The CSC removed him from

the eligible list, and in its final decision, it commented that had it been "aware

that [Stafford] did not possess the required license at the time of the

determination of his eligibility, it would have determined him ineligible for the

subject examination."

      The CSC concluded that Stafford had not met his burden of proof to be

reinstated on the police lieutenant eligible list because possession of a valid

driver's license was a CSC "requirement for appointment in the subject title

which cannot be waived by an appointing authority." The CSC considered

Stafford's arguments regarding equitable estoppel and the square corners

doctrine to be irrelevant because he and the County were equally responsible for

ignoring or not considering the license requirement.          Regardless of the

agreement, the CSC had the authority to remove Stafford from the eligible list

for lacking basic job requirements. See N.J.A.C. 4A:4-4.7(a)(1) and N.J.A.C.

4A:4-6.1(a)(1). The burden fell on Stafford to demonstrate by a preponderance

of the evidence that the CSC's decision to remove his name from the eligible list




                                                                            A-2472-20
                                        3
was mistaken. But the requirement was clearly included in the job description

formulated for the position, thus he could not carry the burden.

      Now on appeal, Stafford contends that the County was aware that he had

taken the promotional examination prior to entering into the settlement, and by

agreeing to disregard the discipline, the County waived the driver's license

requirement. Stafford opined the County failed to establish that it adopted the

Civil Service job description. Stafford suggests that the CSC and the County in

some manner colluded in order to void the settlement agreement after it was

already executed.

      Stafford contends:

            I.      STANDARD OF REVIEW.

            II.     THE [CSC]'s RULING THAT THERE WAS NO
                    BREACH OF THE PARTIES' SETTLEMENT
                    AGREEMENT,         IS     ARBITRARY,
                    CAPRICIOUS AND UNREASONABLE AS A
                    MATTER OF LAW.

            III.    THE CSC'S REJECTION OF EQUITABLE
                    PRINCIPLES   IS   CONTRARY    TO
                    PRECEDENT.

      We find nothing "arbitrary, capricious, or unreasonable" in the CSC's

decision to remove Stafford from the list because he failed to meet a prerequisite

of the lieutenant position. See Burris v. Police Dep't W. Orange, 338 N.J. Super.


                                                                            A-2472-20
                                        4
493, 496 (App. Div. 2001) (citing Henry v. Rahway State Prison, 81 N.J. 571,

580 (1980)). It is Stafford's burden to establish a basis for us to decide that the

agency's final action was arbitrary, capricious, or unreasonable.       See In re

Arenas, 385 N.J. Super. 440, 443–44 (App. Div. 2006) (citing McGowan v. New

Jersey State Parole Bd., 347 N.J. Super. 544, 563 (App. Div. 2002); Barone v.

Dep't of Human Servs., 210 N.J. Super. 276, 285 (App. Div. 1986)).             The

interpretation of the settlement agreement in this case is a question of law

subject to de novo review.

      Article VII, Section 1, Paragraph 2 of our State Constitution prescribes

that, except for hiring preferences awarded to military veterans, appointments

and promotions in the civil service "shall be made according to merit and fitness

to be ascertained, as far as practicable, by examination, which, as far as

practicable, shall be competitive." In re Martinez, 403 N.J. Super. 58, 71 (App.

Div. 2008). The Civil Service Act, N.J.S.A. 11A:1-1 to 12.6, implements this

provision. In re Johnson, 215 N.J. 366, 375 (2013). The Act binds the State as

well as its political subdivisions that choose to be bound by Civil Service

jurisdictions. See N.J.S.A. 11A:2-11(e); N.J.A.C. 4A:9-1.1. The CSC must

assign each position to a title, which "[e]stablishes the minimum education and




                                                                             A-2472-20
                                        5
experience qualifications necessary for successful performance."         N.J.A.C.

4A:3–3.1(b)(2).

      Given its duty to "provide a specification" and set "minimum . . .

qualifications" for each title, the CSC is authorized to, as it did here, impose a

licensure requirement for lieutenant corrections officers within Civil Service

jurisdictions.    See In re Johnson, 215 N.J. at 376 (citing State v. State

Supervisory Emps. Ass'n, 78 N.J. 54, 90 (1978)) (recognizing that the CSC may

"classify positions and . . . prescribe qualifications for specific titles"). "When

the Commission exercises its authority to prescribe the qualifications for a

position, courts are loathe to interfere." Ibid.

      The CSC is also responsible for "establish[ing] and supervis[ing] the

[employee] selection process." N.J.S.A. 11A:2-11(f). The selection process for

a civil service position "shall be subject to an examination." N.J.A.C. 4A:4-1.1;

N.J.S.A. 11A:4-2; In re Code Enf't Officer, 349 N.J. Super. 426, 430 (App. Div.

2002). Following the examination, the CSC produces an eligible list ranking

job candidates based on their scores and veteran status, among other

considerations. N.J.A.C. 4A:4-3.2. An appointing authority is required to either

hire from this list or leave the position vacant. N.J.S.A. 11A:4-5; In re Code

Enf't Officer, 349 N.J. Super. at 430.


                                                                             A-2472-20
                                         6
      Persons "lack[ing] the job requirements" are deemed disqualified and may

be denied access to the examination. N.J.A.C. 4A:4-6.1(a)(1). If such persons

were permitted to take the examination and placed on the eligible list, the CSC

may remove them from the list, again—as it did here. See N.J.A.C. 4A:4–

6.2(a)(5); N.J.A.C. 4A:4-4.7 (a).

      We conclude for the reasons stated by the CSC, that Stafford simply

cannot prevail by arguing without any support in the law that Essex had the

authority to alter the requirements of the lieutenant's position to comply with the

settlement.

      Stafford cannot reasonably expect the agreement to give him greater

benefits than if he had not settled at all. Had the disciplinary proceedings been

decided in his favor, the law would have been the same—Stafford would still be

ineligible for the lieutenant's position because he does not have a valid driver's

license. To interpret the settlement agreement otherwise is to ignore justice and

common sense. See Phoenix Pinelands Corp. v. Davidoff, 467 N.J. Super. 532,

648 (App. Div. 2021).

      Nor is Stafford entitled to relief under the "turn square corners" doctrine

or other equitable considerations. In this case, Essex was not the entity that

controlled the job promotion Stafford sought. Only the CSC had that power.


                                                                             A-2472-20
                                        7
Thus, even if Essex had agreed to disregard Stafford's license suspension (and

we do not find that it did), the reality remains that only the CSC can eliminate

the requirements for a promotion within the Civil Service.

      Finally, equitable estoppel cannot be invoked against a government entity

except to prevent manifest injustice. Bridgewater-Raritan Educ. Ass'n v. Bd. of

Educ. of Bridgewater-Raritan Sch. Dist., Somerset Cnty., 221 N.J. 349, 364

(2015). There was nothing unjust about removing Stafford's name from the list

since he did not meet one of the basic requirements of the position.

      Affirmed.




                                                                          A-2472-20
                                       8